Citation Nr: 0018058	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for a lung disability.



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1956 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of frostbite is plausible.  

2.  The claim of entitlement to service connection for a lung 
disability is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of frostbite is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a lung 
disability is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection are well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim; that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For the veteran's claims to be well 
grounded, there must be competent evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Frostbite

For purposes of determining whether or not a claim is well 
grounded, the evidence is generally presumed to be credible.  
The veteran has indicated that he experienced frostbite of 
the feet during his service at Fort Leonard Wood, Missouri, 
in December 1956 and January 1957.  A service medical record, 
dated in December 1956, reflects that the veteran received 
treatment, for an unrelated symptom, at Fort Leonard Wood, 
Missouri.  A February 1998 VA treatment record reflects that 
the veteran reported a history of frostbite of the feet with 
symptoms thereafter.  The assessment included residuals of 
frostbite.  

With respect to the issue of entitlement to service 
connection for residuals of frostbite the veteran's 
statements concerning his exposure to cold in December 1956 
and January 1957 while at Fort Leonard Wood, Missouri, are 
presumed credible.  There is competent medical evidence of 
current disability in the assessment of residuals of 
frostbite and this assessment is based upon the veteran's 
presumed credible report of cold exposure during his active 
service.  Therefore, there is competent medical evidence of 
current disability and competent medical evidence relating 
that disability to service.  Therefore, the veteran's claim 
of entitlement to service connection for residuals of 
frostbite is well grounded.

Lung disability

The veteran's service medical records, including the report 
of his September 1957 service separation examination, are 
silent for complaint, finding, or treatment with respect to 
any lung disability.  The report of the September 1957 
service separation examination reflects that his lungs were 
normal.  In a November 1998 statement the veteran indicated 
that he did not recall being treated in service for his 
lungs.  A November 1996 VA treatment record reflects an 
assessment of chronic obstructive pulmonary disease and the 
report of a November 1998 VA pulmonary examination continues 
to reflect a diagnosis of chronic obstructive pulmonary 
disease.  The examiner indicated that he doubted if the lung 
condition was a result of exposure to gas fumes.  

In order for the veteran's claim of entitlement to service 
connection for a lung disability to be well grounded there 
must be competent medical evidence of current disability and 
competent medical evidence of a nexus between current lung 
disability and service.  The veteran's statements with 
respect to exposure to gas during service are presumed 
credible for purposes of this determination, but his 
statements regarding his belief of a relationship between 
current lung disability and inservice gas exposure are not 
probative, because he is not qualified, as a lay person, to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions, as such matters require medical 
expertise.  See Grottveit and Espiritu.  There is competent 
medical evidence indicating that the veteran has current lung 
disability, but there is no competent medical evidence that 
relates current disability to the veteran's active service.  
The only competent medical evidence addressing such a 
relationship indicates that there is not a relationship 
between the veteran's current lung disability and exposure to 
gas fumes during service.  The Board therefore concludes that 
without the requisite competent medical evidence establishing 
that currently manifested disability is related to service 
the claim for service connection for a lung disability is not 
well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for a lung disability.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  


ORDER

The claim of entitlement to service connection for residuals 
of frostbite is well grounded.  To this extent only, the 
appeal with respect to this issue is granted.  

Evidence of a well-grounded claim for entitlement to service 
connection for a lung disability not having been submitted, 
the appeal with respect to this issue is denied.


REMAND

In October 1998 the veteran was requested to provide 
additional information concerning treatment during service by 
completing NA Form 13055.  In October 1998 the veteran 
submitted a completed NA Form 13055.  Although a response 
from the National Personnel Records Center, in November 1998, 
reflects that no surgeon general office records were on file, 
it is unclear if the National Personnel Records Center was 
provided with NA Form 13055, as completed by the veteran.

The report of an October 1998 VA cardiovascular examination 
reflects that the examiner concluded that it would be useful 
to have noninvasive vascular studies of the lower extremities 
accomplished to aid in determining if the veteran had 
residuals of frostbite.  Neither this examination nor prior 
VA treatment records, including the report of a February 1998 
VA diagnosis of residuals of frostbite, reflect that the 
examiners had access to the veteran's complete medical 
records, including his service medical records.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the 
Indianapolis VA Medical Center and 
request copies of all records relating to 
treatment of the veteran for his feet 
from October 1998 until the present.  

2.  The RO should contact the National 
Personnel Records Center and supply NA 
Form 13055, as completed by the veteran, 
and request an additional search for any 
records relating to treatment of the 
veteran in December 1956 and January 1957 
at Fort Leonard Wood, Missouri, to 
include a search of hospital clinical 
reports based on those dates.  

3.  The RO should contact the National 
Weather Service and request that the high 
and low temperatures for each day during 
December 1956 and January 1957 at Fort 
Leonard Wood, Missouri, be provided.  If 
obtaining the actual temperatures is not 
possible, the average high and low 
temperatures during December 1956 and 
January 1957 should be obtained.  

4.  The RO should arrange for a VA 
vascular examination by a board-certified 
specialist, if available, to determine 
the presence and etiology of any current 
residuals of frostbite.  The noninvasive 
vascular studies referred to in the 
impression and plan contained in the 
October 1998 cardiovascular examination 
report should 

be accomplished.  All other indicated 
tests and studies should be conducted and 
all findings described in detail.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
requested to provide an opinion, 
following review of the evidence of 
record, and current examination, as to 
whether it is as likely as not that the 
veteran currently has residuals of 
frostbite he experienced during his 
active service in December 1956 and 
January 1957.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, the 
report should be returned to the examiner 
for corrective action.

6.  The RO should then readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 


